 PARISIAN MANICURE MFG. CO.Parisian Manicure Mfg. Co., Inc. and its alter egoAllure Marketing Corp., and James V. Nucitoand Roseanne Nucito, Individuals and PlasticMoulders' and Novelty Workers Union, Local132, I.L.G.W.U. Case 2-CA-17593September 23, 1981DECISION AND ORDERBY MEMBERS FANNING, JNKINS, ANDZIMMERMANUpon a charge and amended charges filed onOctober 14 and 28 and November 14, 1980, respec-tively, by Plastic Moulders' and Novelty WorkersUnion, Local 132, I.L.G.W.U., herein called theUnion, and duly served on Parisian Manicure Mfg.Co., Inc. and its alter ego Allure Marketing Corp.,and James V. Nucito and Roseanne Nucito, indi-viduals, herein collectively called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 2,issued a complaint and notice of hearing on De-cember 9, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Sections 8(a)(5) and (1) and 8(d)and Section 2(6) and (7) of the National Labor Re-lations Act, as amended. Copies of the charges andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent isnow and has been at all material times a member ofthe Plastic & Metal Products Manufacturers Asso-ciation, Inc. (herein the Association), and that byvirtue of such membership the Union is the exclu-sive representative of certain of Respondent's em-ployees in a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act,' and that Respondent violated Sec-tions 8(a)(1) and (5) and 8(d) by repudiating thecurrent collective-bargaining agreement betweenthe Union and the Association, withdrawing recog-nition of the Union, and unilaterally changing exist-ing terms and conditions of employment of its em-ployees in the appropriate unit by refusing to abideby the collective-bargaining agreement regardingpayment of health, welfare, and retirement contri-butions, remittance of union dues and initiationfees, and payment of wage increases. By letterdated December 13, 1980, Roseanne Nucito, onbehalf of Respondent Allure, stated: "We Deny theI The unit, as stated in the complaint, is:All workers employed b members of the Association .. exceptingonly office help, salesmen. supervisor employees and watchmen258 NLRB No. 24allegations stated in the notice you sent us. Pleaseset the date for the hearing."On May 21, 1981, counsel for the General Coun-sel filed directly with the Board a "Motion forSummary Judgment and Issuance of Decision andOrder" based on Respondent's failure to file a suffi-cient answer as required by Section 102.20 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended. Subsequently, on June1, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint specifically states that unless ananswer is filed within 10 days of service thereof"all of the allegations in the Complaint shall bedeemed to be admitted to be true and shall be sofound by the Board." Further, according to the un-controverted allegations of the Motion for Sum-mary Judgment, Board agents notified Respondenton several occasions that Nucito's December 13letter was not an adequate answer, that Respondenthas specifically to admit or deny each allegation inthe complaint, and that, if Respondent did not filean answer or request an extension of time to do so,counsel for the General Counsel would file aMotion for Summary Judgment. Respondent has203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot filed any further answer, nor has it requestedan extension of time within which to do so.Respondent's December 13 letter, stating that"We Deny the allegations stated in the notice yousent us," does not constitute a sufficient answerunder Section 102.20.2 In view of Respondent'sfailure to file an answer which comports with theBoard's Rules and Regulations, and as no othergood cause has been shown therefor, the allega-tions of the complaint are deemed to be admittedto be true and are so found by the Board, and theGeneral Counsel's Motion for Summary Judgmentis granted.On the basis of the entire record. the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTParisian Manicure Mfg. Co., Inc., a New Yorkcorporation with an office and place of business inNew York City, was at all material times hereinuntil on or about September 4, 1980, engaged inthe manufacture and nonretail sale of ladies' emoryboards, manicure sticks, and related products. An-nually, in the course and conduct of its business op-erations, Parisian sold directly to firms located out-side the State of New York finished products andmaterials valued in excess of $50,000.Since on or about September 4, 1980, AllureMarketing Corp., a New York corporation with anoffice and place of business in New York City, hasbeen and is now engaged in the manufacture andnonretail sale of ladies' emory boards, manicuresticks, and related products. Based on its operationssince September 4, 1980, Allure, in the course andconduct of its business operations, will annually selland distribute directly to firms located outside theState of New York finished products and materialsvalued in excess of $50,000. At all times materialherein, Parisian and Allure have been affiliatedbusiness enterprises with common officers, direc-tors, management, and supervision, have formulat-ed and administered a common labor policy affect-ing the employees of said operations, have sharedcommon premises and facilities, and have inter-changed personnel with each other. At all materialtimes, Respondents James and Roseanne Nucitohave been sole stockholders and principals of Pari-sian and Allure, respectively, and have exercisedsubstantial day-to-day control over the labor rela-tions and business operations of the respective cor-porate Respondents.2 See 40 and 7 United Super. Inc. d/b/a United Super, 256 NLRB 1186(1981); Lloyd Laundry & Dry Ceaning, 250 NLRI 1369 (1980)We find, on the basis of the foregoing, thatAllure is, and has been since September 4, 1980, analter ego to Parisian, that Parisian and Allure con-stitute a single employer within the meaning of theAct, and that Respondent is and has been at alltimes material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDPlastic Moulders' and Novelty Workers Union,Local 132, I.L.G.W.U., is a labor organizationwithin the meaning of Section 2(5) of the Act.iI1. THE UNFAIR LABOR PRACTICESA. The UnitThe Plastic & Metal Products Manufacturers As-sociation, Inc., is an association composed of em-ployers located in the city and State of New Yorkwhich are engaged in the business of manufactur-ing and selling, inter alia, ladies' manicure itemsand related products. The Association exists for thepurpose, inter alia, of representing its employer-members in negotiating and administering collec-tive-bargaining agreements with the Union. Re-spondent, at all material times has been, and isnow, an employer-member of the Association.The following employees constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All workers employed by members of the As-sociation ...excepting only office help, sales-men, supervisory employees and watchmen.B. The Representative Status of the UnionThe Union is now, and has been at all materialtimes, the exclusive bargaining representative ofthe employees in the above-described unit withinthe meaning of Section 9(a) of the Act and theUnion has been recognized as such representativeby Respondent. Such recognition has been em-bodied in successive collective-bargaining agree-ments, the most recent of which is effective by itsterms for the period July 1, 1979, through June 30,1982.C. The ViolationsRespondent has unilaterally changed existingterms and conditions of employment of its employ-ees in the unit described above, has repudiated thecollective-bargaining process, and has unilaterallywithdrawn recognition of the Union by: Since onor about April 16, 1980, failing and refusing to204 PARISIAN MANICURE MFG. CO.make health, welfare, and retirement fund contribu-tions; since on or about July 1, 1980, failing and re-fusing to pay wage increases; and since on or aboutSeptember 4, 1980, failing to withhold union duesand initiation fees from the wages of its employees,all as required by the collective-bargaining agree-ment described above; and since in or about Sep-tember 1980 notifying its employees that they wereno longer represented by the Union.Accordingly, we find that by the aforesaid con-duct Respondent has failed and refused, and is nowfailing and refusing, to bargain collectively withthe Union as the exclusive representative of its em-ployees in the appropriate unit. By such conduct,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Sec-tions 8(a)(1) and (5) and 8(d) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Sections 8(a)(5) and (1) and 8(d) of theAct, we shall order that it cease and desist there-from and take certain affirmative action designedto effectuate the policies of the Act.Such affirmative action shall include that Re-spondent recognize and deal with the Union as theexclusive bargaining representative of its employeesin the appropriate unit by honoring the collective-bargaining agreement executed on July 1, 1979, inall its terms.Additionally, we have found that Respondenthas made unilateral changes in certain terms andconditions of employment in violation of Section8(a)(5) and (1) of the Act. In order to dissipate theeffect of those unfair labor practices, we shallorder Respondent to make whole its employees bymaking the required health, welfare, and retirementfund contributions that it has failed to pay sinceApril 16, 1980,3 paying the wage increases it has3 Contributions owing the Union's employee benefit funds shall becomputed in the manner set forth in Merryweather Optical Company. 240NLRB 1213, 1216, fn. 7 (1979)failed to pay since July 1, 1980, and remitting tothe Union the dues and initiation fees it has failedto withhold from its employees' paychecks sinceSeptember 4, 1980, plus interest on the wage in-creases and dues and initiation fees as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).4The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Parisian Manicure Mfg. Co., Inc. and its alterego Allure Marketing Corp. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Plastic Moulders' and Novelty WorkersUnion, Local 132, I.L.G.W.U., is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. The Plastic & Metal Products ManufacturersAssociation, Inc., an association composed of em-ployers located in the city and State of New Yorkwhich are engaged in the business of manufactur-ing and selling ladies' manicure items and relatedproducts, exists for the purpose, inter alia, of repre-senting its employer-members in negotiating andadministering collective-bargaining agreementswith the Union.4. Respondent at all material times has been, andis now, an employer-member of the Association.5. All workers employed by members of the As-sociation ...excepting only office help, salesmen,supervisory employees and watchmen, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.6. At all times material herein, the above-namedlabor organization has been and now is the exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.7. By unilaterally failing and refusing: To makehealth, welfare, and retirement fund contributionssince on or about April 16, 1980; to pay wage in-creases to its employees since on or about July 1,1980; and to withhold union dues and initiation feesfrom its employees' wages since on or about Sep-tember 4, 1980, all as required by its collective-bar-gaining agreement with the Union, and by notify-ing its employees, in or about September 1980, thatthey were no longer represented by the Union, Re-spondent has engaged in and is engaging in unfairI See Ogle Protection Service. Inc.. and Jamc. L. Ogle, 183 NLRB 682.683 (1970); and ee, generally. Isis Plumbing & ellating Co., 138 NLRB716 (1962).205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices within the meaning of Sections8(a)(l) and (5) and 8(d) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Parisian Manicure Mfg. Co., Inc. and its alter egoAllure Marketing Corp., New York, New York, itsofficers, agents, successors, and assigns, and JamesV. Nucito and Roseanne Nucito, shall:1. Cease and desist from:(a) Refusing to bargain collectively with theUnion as the exclusive bargaining representative ofits employees in the following appropriate unit:All workers employed by members of the As-sociation ...excepting only office help, sales-men, supervisory employees and watchmen.(b) Failing and refusing to make health, welfare,and retirement fund contributions, to pay wage in-creases, and to withhold union dues and initiationfees from its employees' wages, all as required byits collective-bargaining agreement with the Union.(c) Notifying its employees that they are nolonger represented by the Union.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Recognize and bargain with the Union as theexclusive representative of its employees in theaforesaid appropriate unit and honor the collective-bargaining agreement executed on July 1, 1979, inall its terms.(b) Make whole its employees, in the manner setforth in the section of this Decision entitled "TheRemedy," by making the required health, welfare,and retirement fund contributions it has failed topay since April 16, 1980, by paying to employeesany wage increases it has failed to pay since July 1,1980, plus interest, and by remitting to the Unionthe dues and initiation fees it has failed to withholdfrom its employees' pay since September 4, 1980,plus interest, all as required by its collective-bar-gaining agreement with the Union.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its New York, New York, place ofbusiness copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 2, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Plastic Moulders' and Novelty WorkersUnion, Local 132, I.L.G.W.U., as the exclusiverepresentative of our employees in the follow-ing bargaining unit:All workers employed by members of theAssociation ...excepting only office help,salesmen, supervisory employees and watch-men.WE WILL NOT unilaterally change existingterms and conditions of employment of ouremployees in the above-described unit by fail-ing and refusing to make health, welfare, andretirement fund contributions; pay our employ-ees wage increases; and withhold union duesand initiation fees from our employees' wages,all as required by our collective-bargainingagreement with the Union.WE WILL NOT notify our employees thatthey are no longer represented by the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.206 PARISIAN MANICURE MFG. CO.WE WILL recognize and bargain with theUnion as the exclusive representative of ouremployees in the above-described unit andhonor the collective-bargaining agreement ex-ecuted on July 1, 1979, in all its terms.WE WILL make whole our employees bymaking the health, welfare, and retirementfund contributions we have failed to pay sinceApril 16, 1980; paying our employees anywage increases that we have failed to paysince July 1, 1980, plus interest; and remittingto the Union the dues and initiation fees wehave failed to withhold from our employees'pay since September 4, 1980, plus interest, allas required by our collective-bargaining agree-ment with the Union.PARISIAN MANICURE MFG. CO., INC.AND ITS ALTER EGO ALLURE MAR-KETING CORP., AND JAMES V.NUCITO AND ROSEANNE NUCITO, IN-DIVIDUALS207